Citation Nr: 0829372	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  08-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her Daughter


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO), which denied the benefit 
sought on appeal.   
 
The veteran and her daughter testified before the undersigned 
at a Video-Conference hearing in July 2008.  At that time the 
veteran made a claim that her ischemic heart disease 
associated with diabetes mellitus had worsened and was 
entitled to a disability rating over the existing 30 percent 
rating.  This matter is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to specially adapted 
housing benefits.  She claims entitlement on the basis that 
the nature of her service-connected disabilities has made 
such assistance necessary.

Under 38 U.S.C.A. § 2101(a), a certificate of eligibility for 
assistance in acquiring specially adapted housing is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to one 
or more of the following: 

(A) The loss or loss of use of both lower 
extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair; 

(B) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use 
of one lower extremity; 

(C)  The loss or loss of use of one lower 
extremity; together with residuals of organic 
disease or injury, or the loss or loss of use of 
one upper extremity that so affect the functions of 
balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a 
wheelchair; or 

(D)  The loss, or loss of use, of both upper 
extremities such as to preclude the use of arms at 
or above the elbows.

38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2007).

In this connection the term "preclude locomotion" means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

Currently, a total disability evaluation based upon 
unemployability due to service-connected disability is in 
effect.  Service connection is in effect for 21 disabilities, 
with a combined disability rating of 100 percent.  At the 
July 2007 hearing and in statements of record, the veteran 
associated many of these disabilities with the claimed 
conditions requiring assistance.  These conditions include 
difficulty with: getting around, getting in and out of the 
bathtub, climbing stairs, walking up inclines, loss of 
balance, extremity pain, and shortness of breath.  

In a February 2007 statement, the veteran implicated both 
physical and mental impairment as substantially limiting her 
"major life activity;" which she defined as functions such 
as caring for herself, performing manual tasks, walking, 
breathing, learning, and working.  She linked her need for 
assistance to her service-connected disabilities, 
particularly her peripheral vascular disease of the left and 
right lower extremities (each of the two disabilities 
evaluated as 20 percent disabling); diabetic peripheral 
neuropathy of the right and left hands, and of the right and 
left feet (each of the four disabilities evaluated as 10 
percent disabling).  

Compensable disability ratings are also in effect for the 
following six service-connected disabilities: (1) 
schizoaffective disorder (100 percent); hysterectomy (30 
percent); ischemic heart disease associated with diabetes 
mellitus (30 percent); diabetes mellitus (20 percent); 
seizure disorder (20 percent); and low back strain (20 
percent).  Each of these disabilities may very well have an 
effect on the veteran's condition in relation to the present 
claim.

Service connection is also in effect for eight other 
disabilities, all of which have been evaluated at a non-
compensable level.

The veteran has not been afforded a VA examination to 
determine if she qualifies for specially adapted housing or 
special home adaptation grant.  A VA examination is required 
in order to accurately adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate 
VA examination by a female physician for 
the purpose of obtaining an opinion in 
order to determine whether, as a result of 
a service-connected disability or 
disabilities, the veteran has: 

(A) The loss or loss of use of both 
lower extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; 

(B) Blindness in both eyes, having 
only light perception, plus the 
anatomical loss or loss of use of one 
lower extremity; 

(C) The loss or loss of use of one 
lower extremity together with 
residuals of organic disease or 
injury or the loss or loss of use of 
one upper extremity that so affect 
the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair; or 

(D) The loss, or loss of use, of both 
upper extremities such as to preclude 
the use of arms at or above the 
elbows. 

Note that the term "preclude locomotion" 
means the necessity for regular and 
constant use of a wheelchair, braces, 
crutches or canes as a normal mode of 
locomotion although occasional locomotion 
by other methods may be possible. 

Provide the claims folder to the examiner, 
who should review the pertinent documents 
within the folder in connection with 
examination of the veteran.  In examining 
the veteran, the examiner should conduct 
all indicated studies.  The examiner 
should comment on each of the criteria 
labeled A to D set forth above in relation 
to pertinent findings from the 
examination; and provide an opinion as to 
whether one or more of those conditions 
are present due to service-connected 
disability.  All findings should be 
reported in detail.  The rationale for any 
opinion expressed must be stated in a 
legible report.

2.  Readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




